DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cok et al. (USPN 2010/0309100 A1) in view of Hussell et al. (USPN 2020/0312220 A1) and in further view of Kim et al. (USPN 2008/0136769 A1).

Regarding Claim 1, Cok teaches a display device comprising:

an array of driver circuits distributed in the display area of the display device, the array of driver circuits to drive respective light emitting diode zones with the respective driver currents based on driver control commands (Fig. 11 illustrates a group of driver circuits (801, 802) of the display device which control the current to the optical elements (LEDs) [0006]);
a set of shared lines to communicate the driver control commands, the set of shared lines including row lines coupling driver circuits in respective rows of the array of driver circuits and column lines coupling driver circuits in respective columns of the array of driver circuits (signal conductor, 30 [0080]);
a control circuit to operate in an addressing mode to assign addresses to the array of driver circuits based on addressing signals sent on the row lines and the column lines, and to operate in an operational mode to generate the driver control commands (Portion of the display device which provides electric current and pixel information via the signal conductor, 30 is considered the control circuit [0039], [0079]-[0080], addressing mode: [0051], [0073]-[0074], also see fig. 10 (40)).
Although Cok teaches of having an array of driver circuits and a control circuit and a shared communication lines (30), Cok does not explicitly teach: driver circuits to generate readback data comprising sensed conditions in response to readback commands; and a control 
However, in the same field of endeavor, Hussell discloses a display panel having a plurality of LEDs arranged in rows and columns and controlled by a driver circuit, 30 based on signals provided by a control element, 18. Furthermore, in [0014], [0099], Hussell discloses that the control element includes a serial communication interface with the LED driver circuits (packages) and wherein the LED driver circuits provide readback information regarding temperature, ambient light, etc...back to the control element via bi-directional communication in response to operating the LED ([0099]). Hussell, in [0113] also discloses of multiple types of communication methods between the control element and driving circuit, which include power line communication protocols and other communication methods indicated in [0113]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cok with Hussell’s readback information in order to provide bi-directional communication with the external source (see at least Hussell [0099]) which provides improved LED array devices.
Although the combination of Cok and Hussell disclose the use of a shared lines and an output of a driver circuit (See Cok, Fig.3, Hussell Fig. 8), they do not explicitly disclose: an output of the target driver circuit that is coupled to the shared communication line outputs a readback signal to the control circuit.
However, in the same field of endeavor, Kim illustrates in Fig. 3 of having an output of a driver circuit (combination of 114 and 116) which is coupled to a shared wire communication line, FB, which provides feedback information to the controller, 18. It would have been obvious 

Regarding Claim 18, Cok teaches a method for operating a display device comprising: 
in an addressing mode, assigning addresses to driver circuits in an array of driver circuits based on addressing signals sent by a control circuit on a set of shared lines, the set of shared lines including row lines coupling driver circuits in respective rows of the array of driver circuits and column lines coupling driver circuits in respective columns of the array of driver circuits (addressing mode: [0051], [0073]-[0074], shared lines: signal conductor, 30 [0080], array of LEDs in a flat panel display [0003]-[0004] which are provided supply current from external drivers [0005], Portion of the display device which provides electric current and pixel information via the signal conductor, 30 is considered the control circuit [0039], [0079]-[0080]); 
in an operational mode, communicating, from the control circuit to the array of driver circuits distributed in a display area of the display device, driver control commands (array of LEDs in a flat panel display [0003]-[0004] which are provided supply current from external drivers [0005], Fig. 11 illustrates a group of driver circuits (801, 802) of the display device which control the current to the optical elements (LEDs) [0006], Portion of the display device which 
Although Cok teaches of having an array of driver circuits and a control circuit and shared lines (30), Cok does not explicitly teach: controlling, by the targeted driver circuit in response to the driver control commands, driver currents through one or more light emitting diodes in a light emitting diode zone; obtaining, from the control circuit, via the set of shared lines, readback data from the driver circuits in response to the readback commands; and adjusting, by the control circuit, the driver control commands in response to the readback data.
However, in the same field of endeavor, Hussell discloses a display panel having a plurality of LEDs arranged in rows and columns and controlled by a driver circuit, 30 based on signals provided by a control element, 18. Furthermore, in [0014], [0099], Hussell discloses that the control element includes a serial communication interface with the LED driver circuits (packages) and wherein the LED driver circuits provide readback information regarding temperature, ambient light, etc...back to the control element via bi-directional communication in response to operating the LED ([0099]). Hussell, in [0113] also discloses of multiple types of communication methods between the control element and driving circuit, which include power line communication protocols and other communication methods indicated in [0113]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cok with Hussell’s readback information in order to provide bi-directional communication with the external source (see at least Hussell [0099]) which provides improved LED array devices.

However, in the same field of endeavor, Kim illustrates in Fig. 3 of having an output of a driver circuit (combination of 114 and 116) which is coupled to a shared wire communication line, FB, which provides feedback information to the controller, 18. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the driver circuit having an output and communicating via a serial communicating interface with readback information, as disclosed by the combination of Cok and Hussell; to include the feature of having a target driver circuit for an array of light emitting diodes, wherein an output of the target driver circuit is coupled to a shared communication lines and outputs a readback signal to the control circuit, as disclosed by Kim, to provide feedback to a controller.

Regarding Claim 20, Cok teaches a display device comprising:
light emitting means for generating light in response to respective driver currents (Cok teaches of having an array of LEDs in a flat panel display [0003]-[0004] which are provided supply current from external drivers [0005]);
driving means distributed in a display area of the display device, the driving means for driving respective light emitting means with the respective driver circuits based on driver control commands (Fig. 11 illustrates a group of driver circuits (801, 802) of the display device which control the current to the optical elements (LEDs) [0006]);

control means for generating the driver control signals (Portion of the display device which provides electric current and pixel information via the signal conductor, 30 is considered the control circuit [0039], [0079]-[0080]).
Although Cok teaches of having an array of driver circuits and a control circuit and a shared communication lines (30), Cok does not explicitly teach: driving means to generate readback data comprising sensed conditions in response to readback commands; control means for generating the readback commands, obtaining the readback data in response to the readback commands, and generating the driver control signals based at least in part on the readback data; and shared communication means for communicating the readback commands from the control means to the driving means and to communicate the readback data from the driving means to the control means.
However, in the same field of endeavor, Hussell discloses a display panel having a plurality of LEDs arranged in rows and columns and controlled by a driver circuit, 30 based on signals provided by a control element, 18. Furthermore, in [0014], [0099], Hussell discloses that the control element includes a serial communication interface with the LED driver circuits (packages) and wherein the LED driver circuits provide readback information regarding temperature, ambient light, etc...back to the control element via bi-directional communication 
Although the combination of Cok and Hussell disclose the use of a shared lines and an output of a driver circuit (See Cok, Fig.3, Hussell Fig. 8), they do not explicitly disclose: shared communication means for communicating the readback commands from the control means to the driving means and to communicate the readback data from the driving means to the control means.
However, in the same field of endeavor, Kim illustrates in Fig. 3 of having an output of a driver circuit (combination of 114 and 116) which is coupled to a shared wire communication line, FB, which provides feedback information to the controller, 18. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the driver circuit having an output and communicating via a serial communicating interface with readback information, as disclosed by the combination of Cok and Hussell; to include the feature of an output of the driver means is coupled to a shared communication lines and outputs a readback signal to the control means, as disclosed by Kim, to provide feedback to a controller.



As to claim 3, the combination of Cok, Hussell and Kim teach the display device of claim 2 (see above rejection), wherein during the addressing mode, the control circuit sequentially turns on the respective supply voltages of the set of power lines during sequential time periods, and wherein the control circuit provides a different address on the set of data input lines during each of the sequential time periods (see at least Cok sequential voltage supply: [0005], [0048], addressing mode: [0051], [0073]-[0074]).

As to claim 4, the combination of Cok, Hussell and Kim teach the display device of claim 3 (see above rejection), wherein during the addressing mode, the control circuit assigns a same address to every driver circuit in a same row, and assigns different addresses to each driver circuit in a same column (see at least Cok addressing mode: [0051], [0073]-[0074]).



As to claim 6, the combination of Cok, Hussell and Kim teach the display device of claim 5 (see above rejection), wherein the set of power lines comprises a set of power communication lines, wherein the set of power communication lines provide at least one of the driver control commands and the readback commands as digital data modulated on the supply voltages during the operational mode (see at least Cok [0080], Hussell [0014], [0099], [0113], and Kim fig. 3).

As to claim 7, the combination of Cok, Hussell and Kim teach the display device of claim 5 (see above rejection), wherein the set of data output lines comprise bidirectional lines, the 

As to claim 8, the combination of Cok, Hussell and Kim teach the display device of claim 1 (see above rejection), wherein the set of shared lines comprises: a set of power communication lines coupling the driver circuits in the respective rows, the set of power communication lines to provide respective supply voltages to driver circuits in the respective rows, and to provide the driver control commands and the readback commands as digital data modulated on the supply voltages during an operational mode; a set of bidirectional data lines coupling the driver circuits in the respective columns, wherein the set of bidirectional data lines communicate the addressing signals from the control circuit during the addressing mode to assign respective addresses to the driver circuits in the respective columns such that all driver circuits within a column have a same address and all driver circuits in a row have different addresses, and wherein the set of bidirectional data lines communicates the readback data to the control circuit in response to the readback commands during the operational mode (see at least Cok figs. 3, 11, [0003]-[0006], [0013], [0039], [0048], [0051], [0057]-[0060], [0073]-[0074], [0079]-[0080], Hussell fig. 8, Abstract, [0014], [0072]-[0079], [0099], [0113], and Kim fig. 3).

As to claim 9, the combination of Cok, Hussell and Kim teach the display device of claim 1 (see above rejection), wherein the set of shared lines comprises: a set of data input lines coupling the driver circuits in the respective rows, wherein the set of data input lines sequentially send row select signals from the control circuit during the addressing mode to 

As to claim 10, the combination of Cok, Hussell and Kim teach the display device of claim 9 (see above rejection), wherein during the addressing mode, each of the driver circuits in the array of driver circuits is assigned a unique address (see at least Cok addressing mode: [0051], [0073]-[0074]).

As to claim 11, the combination of Cok, Hussell and Kim teach the display device of claim 9 (see above rejection), wherein the set of power communication lines provides at least one of the driver control commands and the readback commands as digital data modulated on the 

As to claim 12, the combination of Cok, Hussell and Kim teach the display device of claim 9 (see above rejection), wherein the set of data input lines provide at least one of the driver control commands and the readback commands during the operational mode (see at least Cok figs. 1A, 11, Hussell fig. 8, [0099], and Kim fig. 3).

As to claim 13, the combination of Cok, Hussell and Kim teach the display device of claim 1 (see above rejection), wherein the set of shared lines comprises: a set of data input lines coupling the driver circuits in the respective rows, wherein the set of data input lines sequentially send row select signals from the control circuit during an addressing mode to select respective rows of the array of driver circuits for address assignment during sequential row select periods; a set of bidirectional data lines coupling the driver circuits in the respective columns, the set of bidirectional data lines to sequentially send column addressing signals from the control circuit during each of the sequential row select periods of the addressing mode to assign addresses to respective driver circuits, and the set of bidirectional data lines to communicate the readback data to the control circuit in response to the readback commands during an operational mode; a set of power lines coupling the driver circuits in the respective rows, the set of power lines to provide respective supply voltages to driver circuits in the respective rows (see at least Cok figs. 3, 11, [0003]-[0006], [0013], [0039], [0048], [0051], 

As to claim 14, the combination of Cok, Hussell and Kim teach the display device of claim 13 (see above rejection), wherein during the addressing mode, each of the driver circuits in the array of driver circuits is assigned a unique address (see at least Cok addressing mode: [0051], [0073]-[0074]).

As to claim 15, the combination of Cok, Hussell and Kim teach the display device of claim 13 (see above rejection), wherein the set of power lines comprises power communication lines to provide at least one of the driver control commands and the readback commands as digital data modulated on the supply voltages during the operational mode (see at least Cok [0080], Hussell [0014], [0099], [0113], and Kim fig. 3).

As to claim 16, the combination of Cok, Hussell and Kim teach the display device of claim 13 (see above rejection), wherein the set of data input lines provide at least one of the driver control commands and the readback commands during the operational mode (see at least Cok figs. 1A, 11, Hussell fig. 8, [0099], and Kim fig. 3).

As to claim 17, the combination of Cok, Hussell and Kim teach the display device of claim 1 (see above rejection), wherein each driver circuit and corresponding light emitting diode zone are stacked over a common substrate and integrated in a same package (see at least Hussell 

As to claim 19, the combination of Cok, Hussell and Kim teach the method of claim 18 (see above rejection), wherein each driver circuit and corresponding light emitting diode zone are stacked over a common substrate and integrated in a same package (see at least Hussell Abstract and [0072]-[0079]: LED drivers are incorporated into LED packages mounted on and therefore stacked on the substrate).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wu et al. (USPN 2020/0082751 A1) teaches a driver circuit for a display device comprising: logic to operate in at least an addressing mode and an operational mode (see Abstract), wherein in the operational mode, the control logic obtains a driver control signal and controls a driver current to an LED zone based on the driver control signal (see Fig. 1 and [0012], [0034]-[0039]), and wherein in the addressing mode, the control logic obtains an incoming addressing signal (seeFigs. 2-4: address input), stores an address for the driver circuit based on the incoming addressing signal (see Figs. 2-4 and [0034]-[0037]), and generates an outgoing addressing signal based on the incoming addressing signal (see Figs. 2-4 and [0034]-[0037]); an LED driving output pin (see Fig. 1: LEDs coupled to the driver inherently by output pins); a data input pin (Figs. 1-4: DIN) to receive the incoming addressing signal during the 
Vahid Far et al. (USPN 2018/0286300 A1) teaches a display device (see fig. 5, LED display device 18) comprising: an array of light emitting diode zones each comprising one or more light emitting diodes that generate light in response to respective driver currents (see fig. 5, an array of LED zones 80 each comprising light emitting diodes 82); a control circuit (see fig. 5: 62 to generate driver control signals and address signals) to generate driver control signals and address signals; and a group of driver circuits including a plurality of driver circuits (see fig. 10, a group of driver circuits - master drivers 1050... 1056... and Spare drivers 1044... 1062...), each driver circuit in the group configured to drive provide a driver signal of one or more light emitting diodes included in a respective light emitting diode zone from the array of light emitting zones responsive to all of the plurality of driver circuits operating in a first mode (see fig. 10, to provide driving signal to LED in a respective light emitting zone in the active area in a normal/healthy mode); wherein responsive to a first driver circuit from the plurality of driver circuits having a fault condition, a second driver circuit included in the plurality of driver circuits is switched to a second mode during which the second driver circuit is reconfigured to drive provide the driver signal of the one or more light emitting diodes included in the faulty first driver circuit’s respective light emitting diode zone (see fig. 10, when the master driver circuit 
Kim et al. (USPN 2012/0050343 A1) teaches a display apparatus and a driving circuit device thereof, in which a circuit for driving a backlight has a minimum scale by decreasing the number of peripheral components so that costs can be reduced and quality of the display apparatus can be enhanced; 
Ueno et al. (USPN 2011/0148825 A1) teaches a display device (see fig. 1 (1)) wherein each of a plurality of first driver circuits is configured to transmit a flag to a next driver circuit in the group instructing the next driver circuit to switch to the second mode responsive to the first driver circuit having the fault condition (see fig. 5, [0095]-[0097]);
Shimomura et al. (USPN 2011/0109228 A1) teaches a head-end control unit that provides both electrical power and control signals down a single wire to drive all of the LED units in the series in a manner that allows each LED unit to be controlled individually or in assigned groups; and 
Chen et al. (USPN 2008/0122832 A1) teaches a display device comprising a group of driver circuits, wherein each driver circuit in the group configured to provide a driver current of one or more light emitting diodes included in a respective light emitting diode zone from the array of light emitting zones (see fig. 1a, a group of driver circuits 121 to provide a driver current of LED array 111, [0055]: the driving control circuit 103 adjusts the driving condition, for example, by increasing the driving current); and, a second driver circuit is reconfigured to provide the driver current of the one or more light emitting diodes (see fig. 1a, second driver 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L ZUBAJLO whose telephone number is (571)270-1551. The examiner can normally be reached Monday - Thursday 10 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER L ZUBAJLO/Examiner, Art Unit 2623                                                                                                                                                                                                        2/11/2022

	/AMARE MENGISTU/             Supervisory Patent Examiner, Art Unit 2623